In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Agate, J.), dated October 13, 2005, which granted the motion of the defendant Domenica Narisi for leave to vacate a judgment of the same court dated April 18, 2005, which was entered upon that defendant’s failure to appear or answer the complaint and after an inquest, was in favor of the plaintiff and against that defendant in the principal sum of $25,000.
Ordered that the order is reversed, on the law, with costs, the motion to vacate the judgment is denied, and the judgment is reinstated.
The defendant Domenica Narisi was served with the summons and complaint in December 2002 at 1814 Stanhope Street, Ridgewood, the address on record with the Commissioner of the Department of Motor Vehicles (hereinafter the DMV) as of that date. Narisi’s allegation, in support of her motion to vacate a judgment entered upon her failure to appear or answer the complaint, that she had moved to another address in December 2000, did not satisfy the reasonable excuse requirement under CPLR 5015 since she was obligated pursuant to Vehicle and Traffic Law § 401 (3) to notify the DMV of her change in residence (see Labozzetta v Fabbro, 22 AD3d 644 [2005]; Kandov v Gondal, 11 AD3d 516 [2004]; O’Garro v Brown, 288 AD2d 279 [2001]; Lawrence v Esplanade Gardens, 213 AD2d 216 [1995]). Moreover, if the motion were considered to be made under CPLR 317, Narisi’s actions, including, inter alia, her direct involvement in the accident in question coupled with her failure to advise the DMV of her change of address for a prolonged period, should be viewed as a deliberate attempt to avoid notice of the action, under the unique facts of this case (cf. Lawrence v Esplanade Gardens, supra; Paul Conte Cadillac v C.A.R.S. Purch. Serv., 126 AD2d 621 [1987]). Thus, Narisi would not be entitled to relief pursuant to CPLR 317. Adams, J.P., and Lifson, JJ., concur.